Title: From George Washington to Ethan Allen, 30 August 1780
From: Washington, George
To: Allen, Ethan


                        
                            Sir
                            Head Quarters Bergen County 30th Augt 1780
                        
                        I have been favd with yours of the 16th Inst. I cannot, without deviating from the rule of conduct which I
                            have constantly observed, exchange the Officers of Colo. Warners Regiment at this time, because there are a great number
                            who have been much longer in captivity, and have therefore a just right to a preference: But to endeavour to afford them
                            the best relief that the nature of the case will admit, I have written to Genl Haldiman and proposed to him to send them
                            and the other prisoners of War in his possession to New York, where we can furnish them with supplies of several kinds,
                            which we cannot from the great distance forward to Quebec, and where they will be exchanged in due course. I have also
                            represented to Genl Haldiman what you report of the treatment of our prisoners in Canada, and I hope my remonstrance will
                            have the desired effect, should the cause of complaint be well grounded. I am &c.

                    